                    Case: 1:19-cv-05351 Document #: 6 Filed: 08/23/19 Page 1 of 3 PageID #:18
AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                           SUMMONS IN A CIVIL CASE
DEMETRIUS HUFF, individually and
on behalf of all others similarly situated,
                                                                 CASE NUMBER:       19-cv-5351
                                V.                               ASSIGNED JUDGE:
                                                                                    Honorable Marvin E. Aspen
 SYNCHRONY FINANCIAL and                                         DESIGNATED
 DOES 1-10.                                                      MAGISTRATE JUDGE: Honorable Sheila Finnegan


                    TO: (Name and address of Defendant)
       Synchrony Financial
       c/o Registered Agent
       THE CORPORATION TRUST COMPANY
       CORPORATION TRUST CENTER 1209 ORANGE ST
       Wilmington, DE 19801
          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

                 David B. Levin
                 Law Offices of Todd M. Friedman, P.C.
                 333 Skokie Blvd., Suite 103
                 Northbrook, IL 60062


                                                                               21
an answer to the complaint which is herewith served upon you,                                days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     THOMAS G. BRUTON, CLERK
                          RK

                                                                                    August 8, 2019
                                                                                    Augus
     (By) DEPUTY CLERK                                                              DATE
Case: 1:19-cv-05351 Document #: 6 Filed: 08/23/19 Page 2 of 3 PageID #:18
Case: 1:19-cv-05351 Document #: 6 Filed: 08/23/19 Page 3 of 3 PageID #:18
